United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mankato, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1253
Issued: September 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 2, 2013 appellant filed a timely appeal from the January 9, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her claim for a traumatic injury.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
back injury in the performance of duty on August 7, 2012, as alleged.
FACTUAL HISTORY
On August 8, 2012 appellant, then a 30-year-old postal support employee clerk, filed a
traumatic injury claim alleging that, on August 7, 2012, she injured her low back as a result of
lifting a parcel into a hamper. She described the nature of her injury as “left side lower back into
1

5 U.S.C. § 8101 et seq.

leg (lower back pain).” Appellant submitted progress notes related to treatment for lower back
pain and requests for authorization for physical therapy from Heidi Gerhke, a physician’s
assistant, dated August 8 through September 5, 2012.
In a letter dated October 1, 2012, Dr. Richard Peller, Board-certified in family medicine,
stated that appellant was seen by Ms. Gerhke and that he had reviewed her evaluations of
appellant’s back pain and signed off in the chart. He noted that a magnetic resonance imaging
scan had been discussed but was denied by OWCP.
On October 29, 2012 OWCP authorized therapeutic exercises for 36 units, electrical
stimulation for 36 units, and a physical therapy evaluation for 1 unit from October 23 through
December 15, 2012. It received notes from Brian Ellingworth, a physical therapist, related to
appellant’s lower back pain, dated August 31 through December 27, 2012. OWCP also received
physical therapy notes from Alyssa Hall, a physical therapy assistant, dated November 1 through
December 24, 2012.
On October 19, 2012 Dr. Rohaan Mehta, Board-certified in physical medicine and
rehabilitation, listed appellant’s work restrictions. In a narrative report dated October 19, 2012,
he stated that appellant’s injury occurred when lifting a 50-pound box at work on
August 7, 2012. Dr. Mehta diagnosed low back pain, sciatica and pain in the thoracic spine. He
related that physical examination of appellant revealed tenderness in her thoracic and lumbar
spine with mild and moderate reduction of range of motion, respectively. Appellant exhibited
pain with extension, flexion, left rotation, and right rotation of the thoracic and lumbar spine.
Dr. Mehta stated that she had a moderate functional impairment.
Appellant also submitted records from Advanced Pain Management indicating that she
had been seen from August 9 through December 13, 2012 for back pain by Ruth Vorthems, a
nurse practitioner.
On November 21, 2012 appellant filed a Form CA-7 claim for compensation from
October 29 to November 16, 2012, noting that her leave without pay was intermittent. On
December 5, 2012 she filed another claim for compensation from November 17 to 30, 2012,
again noting intermittent disability.
By letter dated December 5, 2012, OWCP noted that her claim appeared to be a minor
injury that resulted in minimal or no lost time from work. Based on the fact that the employing
establishment did not controvert continuation of pay or challenge the case, payment of a limited
amount of medical expenses was administratively approved without consideration of the merits
of her case. Because appellant filed CA-7 forms for wage-loss compensation, it would now
adjudicate her claim of injury. OWCP requested additional medical evidence as the report of
record had been signed by a physician’s assistant, nurse or nurse practitioner, rather than by a
physician, and that the only diagnosis provided was “pain.” It afforded appellant 30 days to
submit additional evidence and to respond to its inquiries.
In a letter dated November 9, 2012, Dr. Mehta stated that appellant’s work restrictions
should continue until December 9, 2012. In another letter dated December 7, 2012, he stated that
her work restrictions should continue until January 9, 2013.

2

By decision dated January 9, 2013, OWCP denied appellant’s traumatic injury claim. It
found that she did not submit medical evidence providing a firm medical diagnosis from a
physician in connection with the accepted incident. OWCP noted that “The only medical
evidence submitted that was signed by a doctor were the work restriction slips dated October 9,
November 19 and December 7, 2012 signed by Dr. Mehta, however, [he] failed to cite a
diagnosed condition.”
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Physicians’ assistants, physical therapists, physical therapy assistants and nurse practitioners do
not qualify as physicians under FECA and, therefore, their medical reports do not qualify as
probative medical evidence supportive of a claim for federal workers’ compensation, unless such
medical reports are countersigned by a physician.6
The Board has held that OWCP must review all evidence submitted by a claimant and
received by it prior to the issuance of a final decision.7 Because Board decisions are final as to
2

Id.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

See 5 U.S.C. § 8101(2); M.B., Docket No. 12-1695 (issued January 29, 2013) (regarding nurse practitioners);
L.S., Docket No. 11-210 (issued September 12, 2011) (regarding physical therapy assistants); Vickey C. Randall, 51
ECAB 357, 360 n.4 (2000) (regarding physical therapists); Lyle E. Dayberry, 49 ECAB 369, 372 (1998) (regarding
physicians’ assistants).
7

C.M., Docket No. 10-2161 (issued July 25, 2011).

3

the subject matter appealed, it is crucial that all of the evidence relevant to that subject matter
which was properly submitted to OWCP prior to the time of issuance of its final decision be
addressed by OWCP.8
ANALYSIS
The Board finds that this case is not in posture for decision because OWCP failed to
consider relevant medical evidence it received prior to the issuance of its January 9, 2013
decision.9
Appellant submitted evidence from Dr. Mehta in support of her claim: three work
restriction letters, dated October 19, November 9 and December 7, 2012; and a medical report
dated October 19, 2012. In the medical report, received on November 7, 2012, Dr. Mehta related
appellant’s history of injury, noting that she sustained injury when she lifted a 50-pound box at
the employing establishment on August 7, 2012. He conducted a physical examination and
related his findings upon examination and diagnosed her with low back pain, sciatica and pain in
the thoracic spine.
In its decision dated January 9, 2013, OWCP noted that “The only medical evidence
submitted that was signed by a doctor were the work restriction slips dated October 9, 2012 (sic),
November 19, 2012 (sic) and December 7, 2012 signed by Dr. Mehta, however, [he] failed to
cite a diagnosed condition.”
The Board has duly considered the matter and notes that in the case of William A.
Couch,10 the Board held that, when adjudicating a claim, OWCP is obligated to consider all
evidence properly submitted by a claimant and received by OWCP before the final decision is
issued.11 In the present case, OWCP received an October 19, 2012 narrative medical report from
Dr. Mehta. By decision dated January 9, 2013, it stated that the only medical evidence submitted
that was signed by a doctor were Dr. Mehta’s work restriction letters. While OWCP is not
required to list every piece of evidence submitted to the record, the record is clear that the
narrative report of October 19, 2012 from Dr. Mehta was not reviewed.

8

41 ECAB 548, 553 (1990).

9

In support of her claim, appellant submitted various reports from Ms. Gerhke, a certified physician’s assistant;
Mr. Ellingworth, a physical therapist; Ms. Vorthems, a nurse practitioner; and Ms. Hall, a physical therapy assistant.
None of these reports were countersigned by a physician. Physicians’ assistants, physical therapists, physical
therapy assistants, and nurse practitioners do not qualify as physicians under FECA and, therefore, their reports do
not qualify as probative medical evidence supportive of a claim for federal workers’ compensation, unless such
reports are countersigned by a physician. See supra note 6.
10

Supra note 8.

11

Supra note 7.

4

As OWCP failed to address all the relevant evidence of record at the time it issued its
January 9, 2013 decision, the case is remanded for a proper review of the evidence and issuance
of an appropriate final decision.12
CONCLUSION
The Board finds this case is not in posture for decision because OWCP failed to address
all the relevant evidence of record at the time it issued its January 9, 2013 decision.
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case record is remanded to OWCP for
further proceedings consistent with this opinion of the Board.
Issued: September 18, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

See A.B., Docket No. 12-1907 (issued May 13, 2013).

5

